EMAS, J.
Appellant Jack Jubran appeals the trial court’s order granting Appellees’ motion and dismissing Appellant’s complaint with prejudice as a sanction for his failure to comply with numerous court orders over the course of the six years during which this action was pending below.
Jubran was represented by four different attorneys at various stages of the litigation, the last of which had withdrawn by the time the hearing was held on Appel-lees’ motion to dismiss. Jubran represented himself for significant periods of time when he was “between counsel” and proceeded pro se at the hearing.
Following the hearing on the motion, the court announced its findings on the record and rendered an order which thoughtfully analyzed and applied the requisite factors under Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993). The record contains competent substantial evidence to support the trial court’s order of dismissal, and we find no abuse of discretion.
Affirmed.